 CARROTHERS CONSTRUCTION COMPANYCarrothers Construction Company, Inc. and IronWorkers Local Union No. 10. Case 17-CA-8572September 23, 1981DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn June 1, 1979, Administrative Law JudgeDavid G. Heilbrun issued the attached Decision inthis case in which he found that Respondent violat-ed Section 8(a)(5) and (1) of the Act by unilaterallyrepudiating its collective-bargaining agreementwith the Union. Simultaneously, the General Coun-sel filed, pursuant to Section 102.24 of the Board'sRules and Regulations, Series 8, as amended, a"Motion to Reopen Record and Reverse RulingRevoking Subpoena Duces Tecum." Thereafter Re-spondent filed exceptions and a brief in supportthereof, and the General Counsel filed an answer-ing brief. In its brief Respondent argued that its re-pudiation of the parties' collective-bargainingagreement did not violate Section 8(a)(5) becausethe General Counsel had failed to establish that theUnion had enjoyed majority status in an appropri-ate unit and that the collective-bargaining relation-ship had been entered into under Section 9(a)rather than pursuant to Section 8(f) of the Act. TheGeneral Counsel argued in opposition that any fail-ure to establish the Union's majority status was theresult of the exclusion of evidence offered to provesuch status, and that the General Counsel hadtimely objected to the exclusion of this evidence atthe hearing. On December 14, 1979, the Boardissued an "Order Reopening Record and Remand-ing Proceeding to Regional Director" for furtherhearing to permit introduction of evidence onwhether the Union represented a majority of em-ployees within an appropriate unit. On January 8,1980, the Board denied Respondent's motion for re-consideration of its order reopening record. TheBoard also referred to the Administrative LawJudge Respondent's "Motion to Revoke SubpoenaDuces Tecum," which sought to avoid productionof certain payroll records, and denied Respondent'smotion for extension of the hearing date. A hearingwas conducted on January 8, 1980, by Administra-tive Law Judge Heilbrun, who, on June 16, 1980,issued the attached Supplemental Decision. There-after, Respondent filed exceptions to the Supple-mental Decision and a supporting brief, in which itadopted by reference its exceptions to the originalDecision of Administrative Law Judge Heilbrun,and to which it attached its "Motion to ReconsiderOrder Reopening Record, Petition to Revoke Sub-258 NLRB No. 15poena Duces Tecum," and "Amendment to Re-spondent's Petition to Revoke Subpoena DucesTecum."Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision and Supplemental Decision inlight of the exceptions and briefs and has decidedto affirm the rulings, findings, and conclusions' ofthe Administrative Law Judge and to adopt hisrecommended Order,2as modified herein.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge as modi-fied below, and hereby orders that the Respondent,Carrothers Construction Company, Inc., Ottawa,Kansas, its officers, agents, successors, and assigns,shall take the action set forth in the said recom-mended Order, as so modified:1. Substitute the following for paragraph 2(a):"(a) Make Bill McGinnis, Pat McGinnis, and anypersons as may be identified, whole for any lossessuffered by them by reason of Respondent's failureand refusal to honor and apply terms of the collec-tive-bargaining agreement referred to in paragraphl(a) above.4Such losses shall be computed as pre-In affirming the conclusions of the Administrative Law Judge, we donot rely on his statement that the Association agreements to which Re-spondent and the Union were bound contained union-security clauses re-quiring maintenance of membership in the Union and thus constitute evi-dence of the Union's continued majority status in an appropriate unit; bytheir terms these clauses are void in the State of Kansas and could notlegally have been enforced there. See R. J. Smith Construction Co.. Inc..191 NLRB 693, fn. 5 at 695 (1971): Davis Industries. Inc.; Stag Construc-tion, Inc. and Add Miles Inc., 232 NLRB 946, 952 (1977). Rather, we relyon the Administrative Law Judge's findings at fns. 2 and 3, and accompa-nying text of his Supplemental Decision which indicate that at the timethe 1966 stipulation was signed the Union represented a majority of arepresentative complement of employees in an appropriate unit, and thatRespondent employed a stable work force from the time the stipulationwas signed until the end of 1967. Cf. Gordon L Rayner and Frank H.C/ark. d/b/a Bay Area Sealers, 251 NLRB 89, 122-124, 128-129, and 132-133 (1980).2 In accordance with his dissent in Olympic Medical Corporation, 250NLRB 146 (1980), Member Jenkins would award interest on the backpaydue based on the formula set forth therein.I We note that we have conformed the affirmative portion of the rec-ommended Order of the Administrative Law Judge to the cease-and-desist portion thereof.4 The record in this proceeding was completed prior to the expirationdate of the parties' collective-bargaining agreement, which has subse-quently occurred. It therefore does not reveal whether the contract.which included an automatic renewal clause, was terminated by the par-ties. Our affirmative order should hence be understood to include adher-ence either to the contract or to the terms and conditions established bythe contract unless and until they have been changed through collectivebargaining or fllowing a bona fide impasse See Gordon L. Rayner andFrank H. Clark. d/b/a Bay.4rea Sealers, 251 NLRB at 89.175 DECISIONS OF NATIONAL LABOR RELATIONS BOARDscribed in F W. Woolworth Company, 90 NLRB289 (1950), with interest thereon to be computed inthe manner prescribed in Florida Steel Corporation,231 NLRB 651 (1977). See, generally, Isis Plumbing& Heating Co., 138 NLRB 716 (1962)."2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE WILL NOT refuse to abide by the termsand conditions of our contract with IronWorkers Local Union No. 10 that is effectiveuntil March 31, 1981, and that covers all typesof construction work within the establishedtrade jurisdiction of Iron Workers Local No.10, unless and until we give timely notice ofour intent to modify its terms and the Unionfails to request bargaining, or an impasse isreached during bargaining over the proposedchange.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by the National Labor Relations Act.WE WILL make Bill McGinnis, Pat McGin-nis, and any other persons as may be identi-fied, whole for any losses suffered by them be-cause of our failure to honor and apply termsof the collective-bargaining agreement referredto above.CARROTHERS CONSTRUCTION COM-PANY, INC.DECISIONSTATEMENT OF THE CASEDAVID G. HEII.LBRUN, Administrative Law Judge: Thiscase was heard by me in Kansas City, Kansas, on March5 and 6, 1979, based on an amended complaint allegingthat Carrothers Construction Company, Inc., hereincalled Respondent, violated Section 8(a)(1) and (5) of theAct by unilaterally repudiating a certain collective-bar-gaining agreement which was assertedly in effect withIron Workers Local Union No. 10, herein called theUnion.Upon the entire record, my observation of the wit-nesses, and consideration of all post-hearing briefs, Imake the following:FINDINGS OF FACT AND RESULTANT CONCLUSIONSOF LAWRespondent maintains its principal office and place ofbusiness in Paola, Kansas, from which it is engaged inthe construction of sewage and water treatment plants,annually purchasing goods and materials valued in excessof $50,000 directly from outside Kansas, while annuallyselling goods and services valued in excess of $50,000 di-rectly to customers located outside Kansas. The Unionhas offices in Kansas City, Missouri, where it maintains aprimary collective-bargaining relationship with theBuilders' Association of Missouri and otherwise general-ly represents employees performing ironwork in variouscounties of Missouri and Kansas. On these preliminaryfacts, I find that Respondent is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act, and that the Union is a labor organizationwithin the meaning of Section 2(5).On March 18, 1966, Assistant Business Agent AllenThompson appeared at a jobsite of Respondent in Law-rence, Kansas, and induced Superintendent RaymondSmith to sign the following "Iron Workers-ContractStipulation:"The undersigned employer acknowledging receiptof a copy of the Collective Bargaining Agreementpresently in effect between the Builders' Associ-ation of Kansas City and International Associationof Bridge, Structural and Ornamental Ironworkers,Local 10, AFL-CIO and after negotiation and acomplete discussion of the facts and circumstancesinvolved and desiring and intending to be bound bythe prevailing wages and conditions in the area,hereby agrees with the Union to be bound by theterms of such collective bargaining agreement andall subsequent collective bargaining agreements andall fringe benefit agreements between the aforemen-tioned parties. This stipulation, which is expresslysubject to the terms of the above agreements, shallbe valid and effective when approved by the Union,and the Board of Trustees of the Mo-Kan Iron-workers Welfare Fund and shall remain in effectuntil three years from this date and at the expirationof three years shall automatically renew itself for athree-year period and at regular three-year intervals176 CARROTHERS CONSTRUCTION COMPANYthereafter, unless the employer gives written noticeof desire to terminate, no more than 60 days and noless than 30 days prior to any such three-year anni-versary date.The Union was at that time party to a collective-bar-gaining agreement with the Builders' Association ofKansas City, and since then a series of multiyear con-tracts have existed, the latest and current one being ef-fective from September 12, 1977, until March 31, 1981.'As with the earlier agreements, a jurisdictional article IIIis present. This declares the current contract as extend-ing to numerous Missouri and Kansas counties, includingfor the latter State those of Douglas, Franklin, Leaven-worth, and Shawnee. In further comparable fashion, thepresent agreement contains as article IV a "jurisdictionof work" clause, presuming to cover "all types of con-struction work within the established craft jurisdiction ofthe International Association of Bridge, Structural andOrnamental Iron Workers." This clause continues with amechanism for resolving jurisdictional disputes, shouldthey occur with another union of the AFL-CIO Build-ing and Construction Trades Department. The GeneralCounsel introduced a number of monthly remittance re-ports showing Respondent to have paid employer contri-butions for health and welfare, joint apprenticeship, andpension-trust funds over the period 1974 to September1977, in a manner not inconsistent with a 2-year associ-ation agreement previously in effect until March 1974,and with the current agreement.In approximately March 1978, Respondent com-menced the construction project that this case concerns.Work to date on this water treatment plant in Ottawa,Kansas (Franklin County), has consisted of excavation,building and reinforcing of concrete forms, and pipelinework. Kenneth Cummings, Respondent's constructionmanager, had attended a prejob conference of severalconstruction trades. Discussion at this time resulted inunderstandings that common labor on the job would bepaid about $5.10 an hour, labor installing rebars wouldbe paid $6.75, and various higher scales would apply tooperating engineers and carpenters. Cummings testifiedthat because the Ottawa job was one of which no gov-ernment authority had set predetermined wage rates, itwas possible for Respondent within the terms of its mem-bership in the Eastern Kansas Constructors Association(EKCA) to set wage rates suitable for the labor marketarea. Cummings added that Respondent had been amember of this Association for at least 22 years, andamong the collective-bargaining agreements, to which itwas party by virtue of such membership, was one withthe Kansas Laborers' District Council, including a cer-tain Laborers' Local Union No. 1290 which was listedtherein with geographical jurisdiction in FranklinCounty, Kansas. That agreement further set forth itsscope in article III as covering "manual labor on the jobsite," with general work definition, including that of"heavy construction," that was expressly deemed to in-clude "water supply projects, including treatment plantsand pump stations." The "work recognition" supplementIn 1974, the Builders' Association of Kansas City changed its nameto the Builders' Association of Missouri.in this contract stated that "unloading, handling and car-rying of concrete reinforcing bars to the panel in whichthey are used, is the work of the Laborers."About May 1, 1978, Thompson telephoned Cummingsto ask when he would be ready for ironworkers on theOttawa job.2Cummings stated that he did not plan onusing them, because he had no contract with the Union.Thompson insisted that an existing document had thateffect, and Cummings briefly checked his office files, re-turning to the telephone to say that he could find noth-ing on the point. The conversation ended with Thomp-son saying he would send a copy of the 12-year-old con-tract stipulation, which Cummings concedes was re-ceived by mail.On July 19, Thompson visited the Ottawa jobsite andobserved several people placing reinforcing, tying col-umns and beams on the bank, and placing reinforcing inthe tanks. On the basis of this observation, he causedpicketing at the site, but this was discontinued withinabout 2 weeks.Willard McGinnis has been a member of the Union forabout 19 years, over which period he has installed rein-forcing rods, structural steel, and precast, handrail orna-mental iron and seating. Around May 1978, he had goneto the jobsite and engaged in conversation with a personnamed "Shorty" Hughes, who was identified as job su-perintendent. McGinnis inquired of Hughes whetherironworkers were going to be needed, and Hughes an-swered that none would be hired "out of the local hall,"but that other persons would be hired to "tie iron."3McGinnis had immediately prior to this time been em-ployed by Respondent on a water treatment plant job atTonganoxie (Douglas County), Kansas, after referral tothat job via the union hall. While on that job he had putin reinforcing iron rods by "tying [such] steel" bothbelow ground and above ground, while paid a rateequivalent or near to what was then effective under theUnion's contract.In approximately June, Bill McGinnis, son of Willard,and himself an ironworker for approximately 5 years, al-though not a journeyman member of the Union, went tothe Ottawa jobsite and also spoke with Hughes. BillMcGinnis testified that he was told the trade of iron-worker was not needed, but that Hughes "was going tohire men to tie the iron." Bill McGinnis offered to workand was told to return later. On the first occasion of re-turning, Hughes told Bill McGinnis that hiring of menfor the tying of iron would be "through the Laborers'Hall" at $6.75 per hour and that Respondent had no con-tract with the Union. Later, in a telephone conversation,Hughes authorized Bill McGinnis to report for work2 All dates hereafter are in 1978, unless shown otherwise.3 1 find that in the course of the conversation between McGinnis andHughes, the latter did express the words "heavy construction" as justifi-cation for why the Iron Workers contract claimedly did not apply. I dis-credit McGinnis' contrary testimony, finding instead that his investiga-tory affidavit, in which this passage appears, is the more reliable evi-dence. McGinnis testified that, to his knowledge, the Union had neversigned a heavy construction contract with any party, and for this reasonit is unlikely the phrase would have stemmed from his participation as anaffiant unless actually once heard. In any event, such distinction is notvital to resolution of the issue here177 DECISIONS OF NATIONAL LABOR RELATIONS BOARDafter obtaining a work referral from Laborers' Local1290. This was done, and Bill McGinnis worked thereaf-ter on the jobsite for approximately 4 weeks by placingreinforcing rod, tying it, and setting it in position. He tes-tified that this was the "type of work" he had previouslyperformed while working for Respondent on other jobsafter referral from the Union, and while being paid atscale.Pat McGinnis is another son of Willard, who has alsoworked as an ironworker for approximately 5 years,though not a journeyman member of the Union. On orabout May 10, he had applied for a job at the Ottawasite and spoken with Hughes. Hughes provided an appli-cation form, and advised that the pay rate would be$6.75 per hour for the performance of ironwork. PatMcGinnis was hired about a week later and ultimatelycleared his employment with Laborers' Local 1290. Hisduties on this job had consisted of making up mats withreinforcing rods, setting them in place, making columns,tying together rebar, and unloading structural steel offtrucks. Pat McGinnis had also been previously employedby Respondent for this same type of work after referralfrom the Union.On September I, Joseph Moreland wrote to Cum-mings as attorney for the Union. The letter contendedthat "iron work necessary for completion of your currentengagement on the water-treatment plant at OttawaKansas" was not being "compensated or benefited" inaccordance with the Union's current contract. The lettercontinued by saying that the unterminated contract stipu-lation of 1966 bound Respondent to this contract, anddemanded resolution of "the instant dispute" in accord-ance with article XVII-arbitration. There being noanswer, Moreland wrote again on October 3 asking for areply. Cummings testified that it flustered him to receivethis followup letter, and, upon immediately ascertainingthat legal counsel was temporarily unavailable, he tele-phoned Moreland to do little more than acknowledge thecommunication. The two, who had never before spokenby telephone, conversed further on the subject and bothagreed that Cummings eventually said that his Companydid not have an agreement with the Iron Workers, butwould not put this position in writing.The General Counsel has advanced sufficient evidenceto prevail in this case since the essential fact, stripped ofall extraneous contentions, is that the 1966 contract stipu-lation adequately suffices to bind Respondent, as succes-sive collective-bargaining agreements are reached, tocover the ironworker trade through association bargain-ing. The 1974 organizational name change describedabove is inconsequential to affect this conclusion. Therewas total continuity from the Builders' Association ofKansas City to the Builders' Association of Missouri, andno significance is present merely because internal reasonswere present for the Association to modify its publicimage. Further, the agreement was routinely signed byThompson at the time executed, and is shown to havefulfilled in its only remaining condition to validity by thesigned acceptance on behalf of a welfare fund board oftrustees. Cummings testified that the work for which a$6.75 hourly rate was paid at Ottawa involved unload-ing, moving, and placing reinforcing bars. These are, ofcourse, typical tasks of the ironworker trade, and wellwithin any understanding of the term "established craftjurisdiction" as used in the union contract. It is purelyspecious for Respondent to argue that the EKCA agree-ment applied essentially to "manual labor on the jobsite"even assuming some overlap by the "work-recognition"clause. The most telling point is that Respondent hadlong and frequently adopted the union contract both asto wage scale, fringe benefits, and source of personnel.4There is comparable lack of merit to Respondent's othermain contention that this case constitutes a jurisdictionaldispute between unions. There is simply no affirmativeevidence that this is so or that the Laborers were claim-ing any tasks within the meaning of Section 8(b)(4)(D).Contrarily, both Thompson and Moreland testified that aspokesman for Local 1290 disclaimed this intention and,more importantly, no agent of Respondent ever had thetraditional dilemma imposed. Cf. International Union ofOperating Engineers, Hoisting and Portable Local 126 and16B (Hicks Construction Company, Inc.), 217 NLRB 19(1975); Truck Drivers & Helpers Local No. 170, a/w Inter-national Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America (DeLucca Fence Company,Inc.), 240 NLRB 644 (1979) (in which a "threat to picketgave rise to the present proceedings"). While Local 1290may have gained some windfall benefits in permit duesfrom the overall situation, this does not elevate the cir-cumstances to that of the bona fide jurisdictional dispute.On this basis both branches of Respondent's defense fail,and it is left without a justifiable answer to why theunion contract was not recognized in one of the specificcounties it covered.The distinction between "building" and "heavy" con-struction is similarly unavailing to Respondent, for thechief reason that it has performed water treatment plantconstruction in the past while acknowledging the unioncontract through the payment of benefits, utilization ofthe hiring hall, and recognition of scale wages.5I ac-knowledge this point, but reiterate that the fundamentalrationale of decision does not turn on how lightly theparties dealt with each other over the years, but insteadon a pure legal conclusion that under contract law thesufficiently authorized execution of a contract stipulationmust be given fair meaning and impact unless and untiltimely termination.64 I recognize that Respondent has contended certain jobs were com-pensated at "predetermined rates," which was claimedly at or near thatof union scale. Although cautioned at the hearing to come forth with evi-dence in this area, if believed relevant. Respondent has done nothingmore than elicit the suggestion of similarity between the two rates. Underthe circumstances, I am satisfied that each member of the McGinnisfamily has, at times during 1976, 1977, and early 1978, been employed byRespondent at wage scales precisely called for under the union contract($10.35 prior to January 1, and $10.80 thereafter, as is material here)Notably too, as quoted above, the union contract has plenary reachby its coverage of al types of construction work.Respondent's brief refers to its use of union (ironworker) members"on occasion," which begs the fundamental question. Beyond this, andRespondent's rejected defense based on Sec. 8(b)(4)(D). I glean severalcontentions from the brief One is that the National Labor RelationsBoard Regional Office has once previously dismissed this case, another isthat the Association has expanded so greatly as to change its essence, an-other is that statutory or regulatory changes under the Davis-Bacon ActContinued178 CARROTHERS CONSTRUCTION COMPANYAccordingly, I render a conclusion of law that Re-spondent, by repudiating the union contract here in-volved, has engaged in unfair labor practices within themeaning of Section 8(a)(1) and (5) of the Act.Upon the foregoing findings of fact, conclusion of law,and the entire record, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:ORDER7The Respondent, Carrothers Construction Company,Inc., Ottawa, Kansas, its officers, agents, successors, andassigns, shall:I. Cease and desist from:(a) Refusing to implement the current collective-bar-gaining agreement with the Union, which is effective toMarch 31, 1981, and covers all types of constructionwork within the established craft jurisdiction of theUnion.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights under Section 7 of the Act.2. Take the following affirmative action to effectuatethe policies of the Act:(a) Make Bill McGinnis, Pat McGinnis, and such otherpersons as identifiably employed for a $6.75 hourly rateat the Ottawa, Kansas, water treatment plant job, wholefor any losses suffered by them by reason of Respond-ent's failure and refusal to honor and apply terms of thecollective-bargaining agreement referred to in paragraphI(a) above. Such losses shall be computed as provided inF. W Woolworth Company, 90 NLRB 289 (1950), andFlorida Steel Corporation, 231 NLRB 651 (1977).(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records social, security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay dueunder the terms of this Order.(c) Post at its Ottawa, Kansas, jobsite, and its Paola,Kansas, place of business, the attached notice marked"Appendix."8Copies of said notice, on forms providedby the Regional Director for Region 17, after being dulysigned by Respondent or its authorized representative,shall be posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byafter 1966 explain the payment of fringe benefits, another is that theUnion has once elected an arbitration remedy so as to foreclose thisroute, and a final one is that no showing of majority representation hasbeen proven among the employees utilized at the Ottawa job. For rea-sons given above, these contentions, taken individually or collectively,are unavailing.7 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board. the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.8 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board "Respondent to insure that said notices are not altered,defaced, or covered by any other material.(d) Notify the Regional Director for Region 17, inwriting, within 20 days from the date of this Order. whatsteps Respondent has taken to comply herewith.SUPPLEMENTAL DECISIONDAVID G. HEIIBRUN, Administrative Law Judge: OnDecember 14, 1979, the National Labor Relations Boardissued an Order reopening the record of this proceedingand remanding for further hearing on issues of "appro-priate unit and whether the Union represented a majorityof the employees within that unit." Pursuant to furthernotice, the remand was observed by conducting a hear-ing in Kansas City, Kansas, on January 8, 1980, at whichall parties were represented by counsel. Upon the entirerecord made,' and consideration of post-hearing briefsfiled only by the General Counsel and the Union (Charg-ing Party), I make the following:FINDINGS OF FACT AND AFFIRMATION OF PRIORCONCLUSIONS OF LAWThe originating "Iron Workers-Contract Stipulation"was signed on a Friday of Respondent's payroll periodending March 19, 1966. The Lawrence, Kansas, jobsiteon which ironworkers were then employed, and situatedin Douglas County, Kansas, utilized only James Morris-sey, Dee Northrip, and Leroy Lelmkuhl for 40, 40, and32 hours of work that week, respectively. At that pointin time Morrissey was a regular, paid-up member of theUnion, and had been such for at least 18 months follow-ing his transfer from another local of the Iron WorkersInternational.2Lelmkuhl was also a dues-paying memberat the time, with his status actually originating by initi-ation in 1956. The comparison of data based on Respond-ent's monthly remittances to the Union's benefit fundsand the Union's membership records shows that in utili-zation of ironworkers the persons so employed in theyears from 1966 until contract repudiation in 1978 werealso primarily members.3' Certain errors in the transcript are hereby noted and corrected2 This is established by G.C. Exh. 15-HHH, one of many documentsreflecting direct payments into the Union b) journeymen ironworker Inactual use this and similar documents were modified from what theirformat would appear to show, and as "outdated" were nevertheless reli-able indicators of membership when reviewed in connection with orderlyand credible testimony of Eva Scott. office manager and secretary to thebusiness manager of Iron Workers Local 10. the Union herein3 Respondent refused to produce validly subpenaed, relevant payrollinformation for the period in question. The secondary data referred to issummarized in the General Counsel's brief by the following passage.The records referred to above establish, for example, that in 1967 theUnion was the majority representative each of the 11 months thatyear that unit employees performed labor. Further, a numerical ma-jority of employees employed by the Respondent designated theUnion as their representative regarding each month that the Re-spondent employed employees in unit job classifications during theyears 1970, 1972. 1973 and 1976. Still further, the Union was the ma-jority representative in every other year between 1966 and 1978except 19h8 and 1977. Taken as a whole. approximately 70 percentof the Respondent's unit employees during this time period. Acremembers of the UnionContinued179 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe pertinent subjects of appropriate unit and majoritymay thus be readily resolved. A recognized constructioncraft is presumptively valid and the geographical cover-age, including as it does the Franklin County, Kansas,jobsite in question, has remained undisturbed throughsuccessively renewing Association contracts following1966. Thus the appropriate unit is now, and since 1966has been, one of all ironworkers employed on jobsites inany county named by the multiemployer agreement towhich Respondent is bound. With evidence showing thatthe bargaining relationship began by the Union having amajority on the project, complications of an originating8(f) type contract are not present. It is Respondent'sburden to show existence of such more limited character-istic, and it has not even attempted to do so. By majoritystatus attaching to the original bargaining relationship, apresumption of its continuation properly applies to pros-pective jobsites such as the new one out of which thiscase arose. Notably, the Association agreements fromIn view of Respondent's unwarranted withholding of evidence on thespecific issues covered by this remand, I accept the General Counsel'ssummary as a reliable substitute, and infer that actual records of employ-ment would reflect adversely to Respondent's interests. Cf. Bannon Mills.Inc., 146 NLRB 611 (1964).1966 to the present contain a union-security clause re-quiring as a condition of employment that members ofthe Union shall remain such in good standing. The situa-tion contrasts well with DAngelo & Kahn, Inc., 248NLRB 396 (1980), in which the Board found no viola-tion in a contractor's refusal to apply terms and condi-tions of a collective-bargaining agreement previously ex-ecuted at another construction site where this locationwas within the jurisdiction of a sister local and, notwith-standing that dues and contributions to employee benefitfunds were retroactively remitted to the claiming local,the individuals actually employed at the jobsite werethemselves only members of the sister local.Accordingly, I affirm my original Decision in thismatter,4and again recommend the Order and notice toemployees as formulated June 1, 1979.4 I shall not recommend a remedial interest rate of 9 percent on back-pay, as supplementally requested by the General Counsel, because it isinappropriate to do so in the light of the regency and thoroughness inand by which the Board examined this subject and chose the "adjustedprime rate" principle of Florida Steel Corporation, 231 NLRB 651 (1977)See tansen Cakes, Inc., 242 NLRB 472 (1979); Engineered Apparel, ncor-porared, 243 NLRB 66 (1979); cf Equal Employment Opportunity Comms-ion v. Pacific Press Publshing A.ssociation, 21 FEP Cases 848 (1979).180